J. F. Barnard, J.
Held that the statute must not be so construed as to defeat the will of the people as expressed at the election, and that the provision fixing the time for filing the bond might be held to be. directory. The bond having been approved by the supervisors, and filed in the clerks office, although after the time prescribed therefor, was a valid bond, and authorized McRoberts to take the office. That notwithstanding 1 Rev. Stat., p. 412, § 34, the defendant could not contest McRobert’s title, as he did not come within the statute authorizing officers to hold over.
Order for delivery of books, &c., granted.